Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 18, 2015

The Court of Appeals hereby passes the following order:

A15D0427, A15D0428. GREY PHOENIX, LLC v. BRYAN LACKEY et al.

      Grey Phoenix, LLC complained to the Department of Planning and
Development of Gwinnett County and its director, Bryan Lackey, about an alleged
zoning violation being committed by an adjoining landowner. Lackey and the
Department found that there was no violation, and the Zoning Board of Appeals
affirmed that decision. Grey Phoenix then filed both a direct appeal to superior court
and a “Petition for Writ of Mandamus and Petition for Writ of Certiorari As
Alternative to Appeal.” In the petition, Grey Phoenix asked the superior court to
order Lackey “to perform his legal duty under, and in enforcement of” the applicable
zoning rules. The superior court dismissed the petition, ruling among other things
that mandamus was not an appropriate remedy in the case. The court also ruled that
Grey Phoenix’s direct appeal was improper. Grey Phoenix has filed two applications
for discretionary appeal in this Court. In Case No. A15D0427, Grey Phoenix seeks
review of the superior court’s dismissal of its petition for mandamus and certiorari.
In Case No. A15D0428, Grey Phoenix seeks review of the court’s ruling on its direct
appeal.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (“‘[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.’”). Accordingly, Case No. A15D0427 is hereby TRANSFERRED to
the Supreme Court for disposition. In the interests of judicial economy and judicial
comity, Case No. A15D0428 is also TRANSFERRED to the Supreme Court.

                                      Court of Appeals of the State of Georgia
                                                                           06/18/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.